DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 02/16/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Status of Claims
2. 	Applicant's amendment of claims 1, 4, and 5 in “Claims” filed on 02/16/2021 with the “Request for Continued Examination (RCE)” filed on 02/16/2021, have been acknowledged and entered by Examiner.
This office action consider claims 1-20 pending for prosecution, wherein claims 2-3, 5-7, and 9-16 are withdrawn from further consideration, and claims 1, 4, 8, and 17-20 are presented for examination. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 1, 4, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushikubo (US 20170250233 A1; hereinafter Ushikubo).
Regarding claim 1, Ushikubo teaches a display device (see the entire document, specifically Figs. 2-3; [0017+], and as cited below), comprising: 
a substrate (30; Figs. 2, 3; [0023]); 
a first light-emitting unit ({32, 34}; [0021-0024]; in the white pixel area) disposed on the substrate (30); 
a second light-emitting unit ({32, 34}; [0021-0024]; in the green pixel area) disposed on the substrate (30) and adjacent to the first light-emitting unit ({32, 34}; [0021-0024]; in the white pixel area); 
a first buffer layer (35; Figs. 2-3; [0025]; see Fig. 3; portion of layer 35 formed in the white pixel area; see [0025], where layer 35 is ITO; see [0049] of the “Specification” of the instant disclosure where it states that the material of the buffer layers may include ITO; thus, it is construed that layer 35 is a buffer layer) disposed on the first light-emitting unit ({32, 34}; [0021-0024]; in the white pixel area); 
35; Figs. 2-3; [0025]; see Fig. 3; portion of layer 35 formed in the green pixel area; see [0025], where layer 35 is ITO; see [0049] of the “Specification” of the instant disclosure where it states that the material of the buffer layers may include ITO; thus, it is construed that layer 35 is a buffer layer) disposed on the second light-emitting unit ({32, 34}; [0021-0024]; in the green pixel area); 
a first light conversion unit (W; Fig. 2; [0021-0024]) disposed on the first buffer layer (35; Figs. 2-3; [0025]; see Fig. 3; portion of layer 35 formed in the white pixel area); 
a second light conversion unit (G; Fig. 2; [0021-0024]) disposed on the second buffer layer ((35; Figs. 2-3; [0025]; see Fig. 3; portion of layer 35 formed in the green pixel area); 
and a sidewall buffer layer (35; Figs. 2-3; [0025]; sidewalls of 35 between at least portions of 34 of {32, 34}) disposed between the first light conversion unit ({32, 34}; [0021-0024]; in the white pixel area) and the second light conversion unit ({32, 34}; [0021-0024]; in the green pixel area);
wherein at least one of the first buffer layer (35; Fig. 2 in view of Fig. 3; [0033-0034]; see Fig. 3; portion of layer 35 formed in the white pixel area) and (the second buffer layer) has a curved bottom surface (Fig. 2 in view of Fig. 3; [0033-0034]; where a bottom portion of 35b is roughened and has a curved surface).  
Regarding claim 4, Ushikubo teaches all of the features of claim 1. 
Ushikubo further comprising wherein the sidewall buffer layer (35; Figs. 2-3; [0025, 0033-0034]; sidewalls of 35 between at least portions of 34 of {32, 34}) connects the first buffer layer (35; Fig. 2 in view of Fig. 3; [0033-0034]; see Fig. 3; portion of layer 35 formed in the white pixel area) and the second buffer layer (35; Fig. 2 in view of Fig. 3; [0033-0034]; see Fig. 3; portion of layer 35 formed in the green pixel area), and wherein a roughness of the first buffer layer (35; Fig. 2 in view of Fig. 3; [0033-0034]; see Fig. 3; portion of layer 35 formed in the white pixel area; see [0034], where bottom surface of 35 is more rough then sidewalls of 35)  is greater than a roughness of the sidewall buffer layer (35; Figs. 2-3; [0025, 0033-0034]; sidewalls of 35 between at least portions of 34 of {32, 34}).  
Regarding claim 20, Ushikubo teaches all of the features of claim 1. 
Ushikubo further teaches wherein the first light conversion unit ({32, 34}; [0021-0024]; in the white pixel area) and the second light conversion unit ({32, 34}; [0021-0024]; in the green pixel area) convert light to different ranges of wavelength.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

4.	Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Ushikubo (US 20170250233 A1; hereinafter Ushikubo), in view of Moriya et al. (US 20150276175 A1; hereinafter Moriya). 
Regarding claim 8, Ushikubo teaches all of the features of claim 1. 
Ushikubo further teaches wherein a material of the first buffer layer (35; Figs. 2-3; [0025]; see Fig. 3; portion of layer 35 formed in the white pixel area; see [0025], where layer 35 is ITO; see [0049] of the “Specification” of the instant disclosure where it states that the material of the buffer layers may include ITO; thus, it is construed that layer 35 is a buffer layer) (see below for “comprises resin, silicon nitride, silicon oxide, titanium oxide, aluminum oxide, or a combination thereof”).  
As noted above, Ushikubo does not expressly teach “ (wherein a material of the first buffer layer) comprises resin, silicon nitride, silicon oxide, titanium oxide, aluminum oxide, or a combination thereof”.
However, in the analogous art, Moriya teaches a light emitting device that has the color change member, a display device that has the color change member, and an electronic apparatus that has the display device ([0002]), wherein (Fig. 1+; [0096+]) a transparent film (32D; Fig. 24; [0199]) is formed as a transparent inorganic base film that has a high transmittance and a high passivation ability.  Examples of the film include a silicon nitride (SiN) film, a silicon oxynitride (SiON) film, an aluminum oxide film (Al.sub.2O.sub.3), and the like.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ushikubo’s buffer layer material with the material of Moriya’s material, and thereby, modified Ushikubo’s (by Moriya) device will have wherein a material of the first buffer layer (Ushikubo 35; Figs. 2-3; [0025]; see Fig. 3 in view of material of Moriya [0199]) comprises resin, silicon nitride, silicon oxide, titanium oxide, aluminum oxide, or a combination thereof (in view of material of Moriya [0199]; aluminum oxide).
The ordinary artisan would have been motivated to modify Ushikubo in the manner set forth above, at least, because this inclusion provides a transparent inorganic Moriya [0199]).
5.	Claims 17-19 are rejected under 35 U.S.C.103 as being unpatentable over Ushikubo (US 20170250233 A1; hereinafter Ushikubo), in view of Tae et al. (US 20180224694 A1; hereinafter Tae). 
Regarding claim 17, Ushikubo teaches all of the features of claim 1. 
Ushikubo further comprising (see below for “a filter layer disposed on”) the first light conversion unit ({32, 34}; [0021-0024]).  
As noted above, Ushikubo does not expressly teach “a filter layer disposed on (the first light conversion unit)”.
However, in the analogous art, Tae teaches a display device may include a black member ([Abstract]), wherein (Fig. 8; [0054+]) a black matrix (BM1; Fig. 8; [0092, 0098]) overlaps and covers the first pixel electrode PE1 of the first pixel PX1, where the first pixel PX1 may display a green color, whereas the black matrix (BM1; Fig. 8; [0100]) does not overlap the third pixel electrode PE3 of the third pixel PX3, where the third pixel PX3 may display a blue color.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Tae’s black matrix layer into Ushikubo’s device, and thereby, modified Ushikubo’s (by Tae) device will have wherein a filter layer (in view of Tae BM1; Fig. 8; [0092, 0098, 0100]) disposed on the first light conversion unit (Ushikubo {32, 34}; Fig. 2; [0021-0024] in view of Tae Fig. 8; [0092, 0098, 0100]).
Ushikubo in the manner set forth above, at least, because this inclusion provides a first black matrix that covers pixels having a relatively high luminance and intersected by curved boundary sections of the first black matrix.  Advantageously, an undesirable complementary color phenomenon associated with the first black matrix can be alleviated.  Thus, an undesirable staircase phenomenon in which the boundary line EL appears like a staircase can be alleviated (Tae [0102]).
Regarding claim 18, modified Ushikubo (by Tae) teaches all of the features of claim 17.
Modified Ushikubo (by Tae) further comprising a protection layer (in view of Tae 210; Fig. 8; [0090, 0091]) disposed on the filter layer (in view of Tae BM1; Fig. 8; [0092, 0098, 0100]).  
Regarding claim 19, modified Ushikubo (by Tae) teaches all of the features of claim 17.
Modified Ushikubo (by Tae) further teaches wherein the filter layer filter layer (in view of Tae BM1; Fig. 8; [0092, 0098, 0100]) exposes the second light conversion unit (Ushikubo {32, 34}; [0021-0024]) in view of Tae Fig. 8; [0092, 0098, 0100]).  
Response to Arguments
	The finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114 in respect with the request for continued examination, in the “Request for Continued Examination (RCE)” filed on 02/16/2021, under 37 CFR 1.114
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 02/16/2021 have been fully considered, but they are not persuasive, . 
Please see the analysis of rejection for claims above. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898